﻿
I should like at the outset, Sir, to congratulate you on your assumption of the office of President of the General Assembly. I am confident that your experience and skill in various fields will be positive factors that will help to ensure the success of this session. I emphasize the readiness of my Government and delegation to co-operate with you and with the other members of the General Committee.
I take this opportunity to congratulate your predecessor, Mr. Humayun Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, on the exemplary manner in which he conducted the business of the forty-first session. I wish also to express our pleasure at the re-election of the Secretary-General, Mr. Javier Perez de Cuellar, to a second term of office. That election demonstrates the extent of the international community's confidence in the Secretary-General as he administers the affairs of this world Organization.
Since its inception the United Nations has not ceased to make every effort to contain each crisis as soon as it has arisen. If the United Nations has not yet been able to establish an international order free of the scourges of war, hunger and disease, as desired by the nations and peoples, that is not because of any lack of resolutions or instruments that have received the approval of States, any defect in the legal framework of the Organization or any lack of clarity in its purposes ' and principles. The most pressing need of the Organization is for faith in those purposes and principles and beneficial co-operation among peoples in the interest of all. The United Nations represents the best means through which to ensure peace, security and international co-operation. In the light of the heightened tension at both the regional and the international level, there is an increasingly urgent need for the United Nations to continue to play a leading role in the resolution of disputes and in arriving at peaceful solutions and settlements.
We are encouraged by the emerging signs of a possible historic agreement between the nuclear-weapon States to banish the spectre of the nuclear threat that has haunted our international community for decades. Liberation from the nuclear arms race would release enormous facilities and resources with which the International community could arm itself in its campaign against disease, hunger and poverty. It would also reduce existing tensions and restore tranquillity to international relations.
As positive signs emerge which promise the establishment of a better climate in relations between the two super-Powers, we hope that advantage will be taken of this climate to give greater, more vigorous and more effective momentum to efforts to solve problems that continue to threaten security and peace.
The international community has expressed its hope that a solution will be found to the war between Iraq and Iran, which has consumed more material and human resources than either of those States can afford. Security Council resolution 598 (1987), which received the approval of all the members of the Council, indicates that the right kind of action is being taken to address that conflict. The aim of that Security Council resolutions as we see it, is to bring about peace, harmony and co-operation between Iraq and Iran. Any subsequent steps taken by the Security Council to achieve that aim must be fully justifiable and must not take the form of measures that do not provide an appropriate climate for the achievement of lasting peace. We believe that the United Nations must take measures that inspire a sense of justice and fairness on the part of both parties to the conflict, as that would encourage all concerned to co-operate with the Secretary-General in his peace-making efforts. We in the Gulf are experiencing an extremely difficult and dangerous crisis and we are anxious to see practical solutions to this problem - not solutions designed to complicate and escalate the crisis, but solutions designed to calm the situation and bring about peace.
The Sultanate of Oman appreciates and understands the anxiety and concern of the international community regarding the safety of shipping in the Gulf. It recognizes the right of all the Gulf States to ensure the freedom and safety of shipping to and from their ports. Attacks on shipping in the Gulf cannot be justified; they constitute a danger to the interests of all the Gulf States. They also undermine the moat basic principles and laws of international shipping. The Sultanate of Oman! affirms once again that in fulfilling its national and international responsibilities in regulating shipping in the waterways of the Strait of Hormuz, it adheres to the regulations laid down in the Convention on the Law of the Sea and the rules and regulations on maritime safety adopted by the International Maritime Organization (IMO), It calls on all States whose ships pass through the Strait of Hormuz to abide by those rules and regulations.
The Western States are making every effort to clear the mines which threaten the safety of shipping in the Gulf. Those efforts will be helpful so long as their action remains within a peaceful context and outside the regional conflict. In the long term the protection of shipping in the Gulf's international waters must be regulated in accordance with United Nations principles and within a framework of joint action and international legality, since this will prevent the extremely sensitive Gulf region from being converted into an arena of conflict between international Powers with apposing interests.
The Sultanate of Oman's position on the question of the conflict between Iraq , and Iran is clear and unequivocal. Our objective is peace and stability in the region as a whole. Ours is a State which has close ties to and shared interests with all States in the region. We cannot play a positive role in finding a solution to the current dispute in such as way as to serve the overall interests of the region other than through co-operation with both patties to the conflict. The ties which link us to both the Republic of Iraq and the Islamic Republic of Iran are ties of religion, good-neighbourliness, history and shared interests in the promotion of those ties would cement co-operation and stability in the region. In our view of our close links with both sister States and by virtue of our location in the Gulf, we have to make every effort to find appropriate solutions with a view to bringing about and ensuring peace and stability, restoring the spirit of co-operation between the Iraqi and Iranian peoples and involving them in the co-operation between all the peoples of the Gulf.
Among the issues which continue to threaten security and cause concern to the international community is the question of Palestine, which is the core of the Middle East problem. We welcome the trends and signs that herald the convening of an international conference on peace in the Middle East under the auspices of the United Nations and to be attended by all the parties concerned. Once again we urge those States which have close ties with Israel to use their influence to eliminate all the obstacles that still prevent the convening of the desired conference. In so urging and in giving our support to the convening of the international conference, we express the hope that it will provide an effective means through which to attain positive results.
The Palestinian people, whose homeland continues to be subject to Israeli occupation, continues to have great hope that this conference will enable them to regain its legitimate rights, including its right to self-determination in its own homeland and territory. All the peoples of the region want that conference to lead to a just, honourable and lasting peace. The present circumstances, in which all the parties to the Middle East conflict recognize the importance of peace, provide a significant opportunity which must not be missed. This is the first such opportunity since the conflict began. If it is not seized, the future may not afford any further opportunities for peace in the Middle East, which is one of the most sensitive and dangerous areas in the world. Any future move to abandon the realms of peace would expose the security of the whole world to the dangers of a destructive war. 
We support the efforts of the Secretary-General, through his Personal Representative, Mr. Diego Cocdovez, to find a peaceful solution to the problem of Afghanistan and express our support for the position of the Government of the Islamic Republic of Pakistan on this issue. We urge that further# rapid progress be made in the ongoing talks between the parties concerned, under the auspices of the United Nations, in order that the Muslim people of Afghanistan may attain their right to live in peace in their homeland under a system of government of their own choice, without any interference in their internal affairs. 
We believe that the eight-point proposal adopted by the Coalition Government of Democratic Kampuchea on 17 March 1986 may serve as a basis for the solution of the Kampuchean problem. In this connection, we cannot fail to commend the efforts to solve it made by the Association of South-East Asian Nations (ASEAN) , particularly the praiseworthy efforts of Mr. Mochtar Kusumaatmadja, Minister for Foreign Affairs of the Republic of Indonesia, on behalf of the States of the Association, to promote the peace process with regard to this problem. It is our hope that these efforts will be heeded by Viet Nam and all the other parties directly concerned so that the Kampuchean people may themselves choose the system of government which they consider appropriate. 
The unstable state of the relations between North and South Korea is a factor which creates instability in the Korean peninsula. Peaceful dialogue between the two Koreas is the only means whereby the points of view of the two States may be reconciled. The admission of both North and South Korea as Members of the United Nations would provide a better climate in which to strengthen and expand peaceful dialogue between the two countries, leading to a reduction in the level of tension in the region. The Sultanate of Oman, believing as it does in the international character of the United Nations, would welcome any international effort to admit the two Korean States to membership of the Organization .
The fact that economic, political and social justice has not been achieved in South Africa is a threat to peace and stability in the whole region of southern Africa and, furthermore, a major challenge to the will of the international community. The deterioration of the political and social situation in southern Africa is an inevitable and direct result of the policy pursued by the Government of South Africa, which casts aside the most basic rules of human behaviour. We condemn the arbitrary measures taken by the Government of South Africa against the black majority and cannot help but join with those who call for the immediate Independence of Namibia through the implementation of Security Council resolution 435 (1978). South Africa's prolongation of its military occupation of Namibia and its stubborn adherence to the system of racial discrimination will only lead to the shedding of more blood and the undermining of security and stability in that important part of the world.
The Sultanate of Oman, In an effort to maintain equilibrium in the region in which we live and to keep that region free from super-Power rivalry, has repeatedly called for the speedy implementation of the Declaration of the Indian Ocean as a Zone of Peace, in accordance with General Assembly resolution 2832 (XXVI), of 1971. Developments in that region show that implementation of the Declaration would be a major step towards the establishment of international peace and security. There can be no doubt that the convening of the Conference on the Indian Ocean is long overdue and that it must take place in order that the essence of the Declaration may become the practice. We regret that the Conference has been postponed once again and hope that the resolution of the Ad Hoc Committee on the Indian Ocean, adopted by consensus at its last session and calling for the Conference to be convened not later than 1990, will constitute a final decision.
The crisis in Central America has an effect on the harmony among, and the security and stability of, all the peoples in the region. The peace plan adopted , by the Central American Heads of State is an appropriate and significant step in :, the region's peace process. It strengthens and complements the continuing peace efforts of the Contadora Group. We hope that the agreement will mean the beginning of peace and stability for the peoples of the region.
Encouraging signs of accord are emerging. It appears that the two super-Powers are about to take decisions to eliminate their nuclear stock piles from Europe. This agreement will certainly be of major importance since it will lead to the mutual withdrawal and destruction, for the first time, of operational weapons systems. Another of the most significant results of the agreement is the mutual feeling of emerging trust between the two States and of the need for such an agreement. We hope that any agreement on medium-range nuclear weapons will constitute not an end in Itself but a step towards a comprehensive programme of disarmament and the total elimination of all nuclear weapons.
We take advantage of this opportunity to express our satisfaction at and support for the results of the International Conference on the Relationship between Disarmament and Development, held in New York from 24 August to 11 September 1987. We believe that the convening of this Conference - the first such under United Nations auspices - strengthens the confidence of the international community in this Organization, increases integration among nations and boosts solidarity in the solution of international problems.
During the 1980s the world economy has undergone structural changes which have had long-term effects on the economies of all States, industrialized and developing alike. Among the main reasons for these numerous changes we cite technological advances, the increasing internationalisation of commercial and financial markets, and the overall economic policies of the major industrialized States, in particular. These changes have had negative effects on growth and development performance in the world in general and developing countries in particular.
The world is at present passing through a severe economic crisis, the most evident manifestations of which are the collapse of prices of commodities; the deterioration in the terms of trade, to the detriment of the interests of those States which produce such commodities; the worsening of the debt crisis; the further proliferation of protectionist tendencies; the instability of exchange rates for major currencies; and a marked reduction of economic growth in  the developing countries. All this is accompanied by a slowing down of world economic growth and a decline in the average real per capita income in developing countries. If the affluent countries permit these policies to continue it will mean the developing countries will return to a state of backwardness and poverty and be denied the opportunity to achieve higher levels of growth and revive their economies.
Opposition to increasing commodity prices, including the price of oil, on an equitable basis with the prices of industrial products will undoubtedly have negative consequences for the economic performance of developing countries and create new complications in the problem of the third-world debt. We call for a genuine reform of the balance of payments and terms of trade, on the basis of justice and balance, to serve the interests of both sides. We reaffirm the importance of the resumption of a serious and constructive dialogue between the nations of the North and the South in order to achieve this objective.
The need for a world in which justice and peace prevail among all nations, regardless of size or economic, military or political strength, is today greater, than ever. We firmly believe that the United Nations is the structure within which that objective must be achieved. For that reason we must make greater efforts to strengthen the functioning of the United Nations and increase its effectiveness in maintaining international peace and security. This can be done only if Member States play the role they are called upon to play in promoting the Organization by adhering to its Charter, in order that the Organization may attain its noble κ purposes and preserve its achievements. 
